DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 recite the limitation “the inlet opening.” There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “an inlet opening.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6, 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josefsson (US 4,537,120) in view of Orr (US 5,397,394).
Regarding Claim 1, Josefsson (US’120) teaches a coating booth 1 comprising: a coating chamber (enclosure 3) provided with a coating device configured to atomize paint (spray applicator for spraying paint) and apply the paint to a coated object (car body 2) such that coating is performed on the coated object by the coating device; a supply air chamber 6B’ placed above the coating chamber, the supply air chamber being configured to supply air to the coating chamber; and a recovery chamber (beneath perforated floor 12 at separator 14) placed below the coating chamber, the recovery chamber being configured to recover paint particles in air discharged from the coating chamber, wherein: air directed from the supply air chamber toward the recovery chamber flows through a predetermined region (region B) inside the coating chamber, the predetermined region including a passage region (B) for the coated object; and the air directed from the supply air chamber toward the recovery chamber does not flow through a predetermined-region outside region (region A) inside the coating chamber (Figs. 1-3; col. 3, lines 7-20 and 42-52;  col. 3, line 65 to col 4, line 4). 
US’120 fails to teach that the recovery chamber communicates with the predetermined region inside the coating chamber and does not communicate with the predetermined-region outside region inside the coating chamber. Orr (US’394) teaches an analogous booth configured to direct air from a supply air chamber toward a recovery chamber through a predetermined region inside the coating chamber, where air directed from the supply air chamber toward the recovery chamber does not flow through a predetermined-region outside region inside the coating chamber where an operator stands to spray an object inside a predetermined region inside the coating chamber (that is NOT the predetermined-region outside region inside the coating chamber)  in order to envelope the article 30 with air and protect the operator from coating particles, since the enveloping air does not go into the region occupied by the operator (Fig. 4; col. 5, lines 29-37 and 51-53; col. 1, lines 10-12). The recovery chamber communicates with the predetermined region inside the coating chamber and does not communicate with the predetermined-region inside the coating chamber (Fig. 4) to promote such flow (col. 6, lines 7-20). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the coating booth of US’120 with a recovery chamber which communicates with the predetermined region inside the coating chamber and does not communicate with the predetermined-region outside region inside the coating chamber, because US’394 suggests this configuration of recovery chamber, including discharge outlet, to promote air flow along the path which envelops an object to be coated and to prevent the air from going outside the region of an envelope formed by enveloping air. 
Regarding Claim 2, US’120 teaches an inlet opening via which the air is introduced from the supply air chamber to the coating chamber is formed in a part of a ceiling of the coating chamber (region between walls 8 and also between nozzles 10, col. 3, lines 14-18 and line 45, and the inlet opening is placed so as to correspond to the passage region for the coated object (Figs. 1-3; col. 4, lines 17-22).  
Regarding Claim 4, US’120 teaches that a discharge opening 12 via which the air is discharged from the coating chamber to the recovery chamber is formed in a part of a floor of the coating chamber; and the discharge opening is placed so as to correspond to the passage region for the coated object (Figs. 1-3).  
Regarding Claim 6, US’120 teaches a coating method using a coating booth including a coating chamber 3 provided with a coating device (spray applicator) configured to atomize (spray) paint and apply the paint to a coated object (car body 2) such that coating is performed on the coated object by the coating device, a supply air chamber 6B’ placed above the coating chamber, the supply air chamber being configured to supply air to the coating chamber, and a recovery chamber (beneath perforated floor 12 at separator 14) placed below the coating chamber, the recovery chamber being configured to recover paint particles in air discharged from the coating chamber, the coating method comprising: a step of introducing air directed from the supply air chamber toward the recovery chamber into a predetermined region (zone B) inside the coating chamber, the predetermined region including a passage region B for the coated object, and preventing (e.g. by using inlet nozzles 10) the air directed from the supply air chamber toward the recovery chamber from flowing through a predetermined-region outside region (zone A) inside the coating chamber; and a step of performing coating on the coated object by the coating device in a state where the air flows through the predetermined region while the air is prevented (e.g. by air nozzles 10) from flowing through the predetermined-region outside region (Figs. 1-3; col. 3, lines 7-20 and 41-52; col. 3, line 65 to col 4, line 4). 
US’120 fails to teach that the recovery chamber communicates with the predetermined region inside the coating chamber and does not communicate with the predetermined-region outside region inside the coating chamber. Orr (US’394) teaches an analogous booth and coating method with a booth configured to direct air from a supply air chamber toward a recovery chamber through a predetermined region inside the coating chamber, where air directed from the supply air chamber toward the recovery chamber does not flow through a predetermined-region outside region inside the coating chamber where an operator stands to spray an object inside a predetermined region inside the coating chamber (that is NOT the predetermined-region outside region inside the coating chamber)  in order to envelope the article 30 with air and protect the operator from coating particles, since the enveloping air does not go into the region occupied by the operator (Fig. 4; col. 5, lines 29-37 and 51-53; col. 1, lines 10-12). The recovery chamber communicates with the predetermined region inside the coating chamber and does not communicate with the predetermined-region inside the coating chamber (Fig. 4) to promote such flow (col. 6, lines 7-20). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the coating process of US’120 by configuring the recovery chamber to  communicate with the predetermined region inside the coating chamber but not with the predetermined-region outside region inside the coating chamber, because US’394 suggests this configuration of recovery chamber, including discharge outlet, to promote air flow along the path which envelops an object to be coated and to prevent the air from going outside the region of an envelope formed by enveloping air. 
Regarding Claim 7, US’120 teaches a coating booth 1 comprising: a coating chamber (enclosure 3) provided with a coating device configured to atomize paint (spray applicator for spraying paint) and apply the paint to a coated object (car body 2) such that coating is performed on the coated object by the coating device; a supply air chamber 6B’ placed above the coating chamber, the supply air chamber being configured to supply air to the coating chamber; and a recovery chamber (beneath perforated floor 12 at separator 14) placed below the coating chamber, the recovery chamber being configured to recover paint particles in air discharged from the coating chamber, wherein: air directed from the supply air chamber toward the recovery chamber flows through a predetermined region (region B) inside the coating chamber, the predetermined region including a passage region (B) for the coated object; and the air directed from the supply air chamber toward the recovery chamber does not flow through a predetermined-region outside region (region A) inside the coating chamber (Figs. 1-3; col. 3, lines 7-20 and 42-52;  col. 3, line 65 to col 4, line 4). Additionally, in the coating booth of US’120, a discharge opening  via which the air is discharged from the coating chamber to the recovery chamber is formed in a part of a floor of the coating chamber (region of floor between curtains 11: Fig. 3; also tapering plates 15 of a discharge opening include a width that is larger than a width of the coated object and smaller than a width of the coating chamber: Fig. 3), wherein a width of the inlet opening is smaller than a width of the coating chamber (Fig. 1). While Fig. 3 teaches that a width of the discharge opening is larger than a width of coated object 2, a coated object is not a feature of the claimed booth, and the booth is capable of coating an object which is not as wide as the width of the discharge opening.
US’120 fails to teach that the recovery chamber communicates with the predetermined region inside the coating chamber and does not communicate with the predetermined-region outside region inside the coating chamber. Orr (US’394) teaches an analogous booth configured to direct air from a supply air chamber toward a recovery chamber through a predetermined region inside the coating chamber, where air directed from the supply air chamber toward the recovery chamber does not flow through a predetermined-region outside region inside the coating chamber where an operator stands to spray an object inside a predetermined region inside the coating chamber (that is NOT the predetermined-region outside region inside the coating chamber)  in order to envelope the article 30 with air and protect the operator from coating particles, since the enveloping air does not go into the region occupied by the operator (Fig. 4; col. 5, lines 29-37 and 51-53; col. 1, lines 10-12). The recovery chamber communicates with the predetermined region inside the coating chamber and does not communicate with the predetermined-region inside the coating chamber (Fig. 4) to promote such flow (col. 6, lines 7-20). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the coating booth of US’120 with a recovery chamber which communicates with the predetermined region inside the coating chamber and does not communicate with the predetermined-region outside region inside the coating chamber, because US’394 suggests this configuration of recovery chamber, including discharge outlet, to promote air flow along the path which envelops an object to be coated and to prevent the air from going outside the region of an envelope formed by enveloping air. 
Regarding Claims 8 and 9, in the coating booth of US’120, an inlet opening via which the air is introduced from the supply air chamber to the coating chamber is formed in a part of a ceiling of the coating chamber (region between walls 8 and also between nozzles 10, col. 3, lines 14-18 and line 45), wherein a width of the inlet opening is smaller than a width of the coating chamber (Fig. 1). Fig. 3 also teaches that a width of the inlet opening is larger than a width of coated object 2.
Regarding Claim 10, the booth of each reference is configured to be capable of directing air toward the recovery chamber so that a downflow is formed in a predetermined region inside the coating chamber and no downflow is formed in the predetermined-region outside region inside the coating chamber by air supply openings responsible for the air which isolates the air enveloping the workpiece from the air outside such region (US’120, arrows at 10 and US’394, arrows 116 in Figs. 4-5). Air supplied by other inlets to other regions is considered to be separate from air paths recited in the claims.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josefsson (US 4,537,120) in view of in view of Orr (US 5,397,394) as applied to Claim 2 above, and further in view of Clifford et al. (US 2019/0337004).
Regarding Claim 3, US’120 teaches a coating device (spray applicator gun held by an operator 4) configured to atomize paint and apply the paint to a coated object (e.g. car body) (Figs. 1-3; col. 3, lines 7-11). US’120 also teaches that painting can be automated (col. 1, lines 27-28). The combination of US’120 in view of US’394 fails to teach a coating robot. Clifford et al. (US’004) teach a coating booth comprising a coating booth and a coating device, including a spray gun configured to atomize paint (Abstract; Figs. 4, 5, 6, 10, 12; [0003; 0033]), a robot arm configured to move a spray gun (Fig. 1A; [0003, 0033, 0076]), and a support 110 to which a base of the robot arm is attached (Figs. 1A, 4, 6; [0032]; and the support is placed next to an operator 190 [0047] in a position which permits the operator to perform maintenance and cleaning operations on the robot without having to stop all painting operations and flush the spray booth 200 with fresh air. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the booth of the combination of US’120 in view of US’394 with a spray gun configured to atomize the paint, a robot arm configured to move the spray gun, and a support to which a base of the robot arm is attached, wherein the support is placed at a position that does not overlap the inlet opening in a plan view, because US’004 teaches moving an atomizing spray gun moved by an arm of a robot, wherein the arm is attached to a support located next to an operator in a relatively solvent-free environment and US’120 teaches a zone A within the booth into which solvents are prevented from flowing from zone B and in which an operator can stand safely. Moreover, in US’120, Figs. 1-3 suggest an operator standing in a position in zone A that does not overlap with inlet opening 25, 6B, or 6B’ in plan view. It would have been obvious to a person of ordinary skill in the art to modify the booth of US’120 by placing the support in a position that does not overlap the inlet opening in a plan view so that it is in zone A with the operator and not in zone B which receives air from structures 6B’, 6B, 25 in which paint and its solvent is entrained.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josefsson (US 4,537,120) in view of in view of Orr (US 5,397,394) as applied to Claim 1 above, and further in view of Lee (US 4,601,921).
Regarding Claim 5, US’120 teaches a coating device (spray applicator gun held by an operator 4) configured to atomize paint and apply the paint to a coated object (e.g. car body) (Figs. 1-3; col. 3, lines 7-11). The combination of US’120 in view of US’394 fails to teach a spray gun having a rotary head, the coating device configured such that filamentous paint is emitted from the rotary head and the filamentous paint is electrostatically atomized. Rotary spray guns which operate in the recited way were conventional in the art at the time of invention. As an example, Lee (US’921) teach a coating device, including a spray gun having a rotary head, the coating device configured such that filamentous paint is emitted from the rotary head and the filamentous paint is electrostatically atomized (Figs. 4, 7, 8, 9; Abstract; col. 4, lines 49-61). Atomization of paint is effected by a combination of centrifugal forces which create the filaments and then the particles and electrostatic forces (col. 4, lines 58-61). US’921 also suggests such a device for painting a vehicle (col. 1, lines 10-29). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the coating device of the combination of US’120 in view of US’394 with a spray gun having a rotary head, the coating device configured such that filamentous paint is emitted from the rotary head and electrostatically charged, because US’921 provides evidence that such devices were conventional in the art at the time of invention and suggests such a device for painting automobiles.
Response to Arguments
Applicant’s amendment to the claims, filed 30 August 2022, with respect to the rejection(s) of claim(s) 1-2, 4, 6, and 7 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Orr (US 5,397,394).
In response to Applicant’s argument that US’120 fails to teach that the recovery chamber communicates with the predetermined region inside the coating chamber and does not communicate with the predetermined-region outside region inside the coating chamber (Remarks, p. 8), Orr (US’394) is now cited to show the obviousness of this feature.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712